Citation Nr: 1511078	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-48 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right first metatarsal disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

5.  Entitlement to a temporary total rating for convalescence following right metatarsal surgery.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1954 to July 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio VA Regional Office in April 2010 and April 2011.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In February 2012, the Board remanded the matters seeking service connection for a right first metatarsal disability, a temporary total (convalescence) rating following surgery, and a TDIU rating for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a back disability (on de novo review), a right hip disability, and a psychiatric disability, and seeking a temporary total convalescence rating and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2006 Board decision denied the Veteran's claim of service connection for [lumbar] disc disease, based essentially on a finding that such disability was unrelated to his service.

2.  Evidence received since the August 2006 Board decision includes treatment records, a VA examination, and a medical opinion that relates the Veteran's back disability to service-connected residuals of a right 3rd metatarsal fracture; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right first metatarsal disability is reasonably shown to have been caused by his service-connected right 3rd metatarsal disability, sharing a common etiology.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for a right first metatarsal disability is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the matters addressed; however, inasmuch as this decision grants the benefits sought (service connection and reopening of a claim), there is no reason to belabor the impact of the VCAA on the matters.  Any notice or duty to assist omission is harmless.   

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim; if so, the claim is denied. However, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Generally, when the Board denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7104.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).
An unappealed August 2006 Board decision denied the Veteran service connection for [lumbar] disc disease, residual of spinal anesthesia, based essentially on a finding that such disability was not manifested in, or shown to be related to, his service.

The evidence of record at the time of the August 2006 Board decision included the Veteran's STRs, VA and private treatment records and medical statements, Social Security Administration (SSA) records, and lay statements by the Veteran.  

The Veteran's STRs reflect that in service he was involved as a passenger in two motor vehicle accidents, both occurring in private vehicles off base.  With the first, in April 1957, the Veteran was initially admitted to a civilian hospital and was subsequently transferred to a military hospital.  He sustained a broken bone in his foot.  With the second, in June 1957, he was admitted to the military hospital on his base at Langley, Virginia.  The STRs are silent for complaints, findings, treatment, or diagnosis regarding a back disability, including as related to either motor vehicle accident.  On May 1957 service discharge examination, the Veteran's spine was normal on clinical evaluation; in a contemporaneous report of medical history, he denied any history of arthritis or rheumatism.  

Treatment and other records received from SSA show that the Veteran was involved in another motor vehicle accident in October 1989, and he developed neck and low back pain immediately after the accident.  October 1989 lumbosacral spine X-rays showed marked degenerative changes, with no acute fracture; there was also degenerative change present within the thoracic spine, with no evidence of acute fracture or dislocation.  In a March 1990 treatment report, the Veteran described continued low back pain with intermittent radiation down either lower extremity, with the pain tending to radiate along the posterior aspect of the left thigh.  

In a March 1990 statement, neurologist Dr. Motiwala noted the Veteran's report that he developed low back pain immediately after an October 1989 motor vehicle accident.  X-rays of the lumbar spine showed mild narrowing of L5-S1 disc space, osteophyte formation involving L5 anteriorly, and no evidence of spondylolisthesis.  MRI results showed small to moderate disc herniations centrally with extension to both sides of the midline at the L4-L5 level, and annular bulge with small disc herniation centrally with slight extension to both sides of the midline at L5-S1 level.  The impression was low back pain with some suggestion of radicular component following accident on October 18, 1989.

In a May 1990 statement, an orthopedic surgeon (Dr. Setia) noted that he initially examined the Veteran in January 1990 due to complaints of pain in the lower back and neck.  The Veteran had been in an auto accident in October 1989, sustaining injury to his lower back and neck.  He complained of pain in the lower back and radiating to the left lower extremity.  MRI revealed L4-5 disc pathology.  X-rays showed marked new bone formation of the lumbar and dorsal spine.  Dr. Setia noted that neurologist Dr. Motivala's impression was low back pain with some suggestion of radicular component following accident in October 1989.  In summary, Dr. Setia stated that the Veteran sustained injury to his low back and neck in an auto accident in October 1989 and had symptoms and signs of lumbar radiculopathy.

On February 1994 examination, an orthopedic surgeon (Dr. Manowitz) noted the Veteran's report that he hurt his back in an October 1989 car accident.  He noted that the Veteran demonstrated a marked thoracic spine kyphosis, his lumbar spine was flattened with loss of paravertebral tone, turgor and definition, indicative of spondylitis or degenerative arthritis of the spine.  Dr. Manowitz opined that the Veteran demonstrated polyarticular degenerative arthritic changes which were most likely secondary to the aging process but also may be coming from his gouty arthritis.

In a March 2002 statement, the Veteran related that he was treated for a sciatic nerve injury several times during active duty service.  In a June 2002 statement, he claimed that his disc disease was due to a spinal anesthetic received in service.

On October 2002 VA treatment, the Veteran reported that he had recently had a motor vehicle accident in August 2002 when he ran into a hole in the road under repair and injured his back.  His back pain was managed by a private provider with medication.

Evidence received since the August 2006 Board decision consists essentially of VA and private treatment records reflecting ongoing treatment for back problems, a private medical opinion, a VA examination, and lay statements from the Veteran.  

A June 2009 lumbar spine MRI showed disc degeneration with posterior disc-osteophyte complex at L5-S1; spinal canal stenosis and bilateral neural foraminal narrowing secondary to disc osteophyte complex, thickened ligamentum flavum and prominent posterior epidural fat at, L4-L5; spinal canal stenosis and right neural foraminal narrowing secondary to disc bulge thickened ligamentum flavum and prominent posterior epidural fat at, L3-L4; and spinal canal narrowing secondary to disc bulge and prominent posterior epidural fat at L1-L2 and L2-L3.

On July 2009 VA treatment, the Veteran reported low back pain with radiation to the right buttock for 4 months.  He reported that he had experienced low back pain for over 20 years, since a 1989 motor vehicle accident which resulted in back strain.  He reported that he had "pulled his back out" approximately 10 times over the years.  The assessments included lumbar stenosis at L3-4 and L4-5.

On October 2010 VA examination, the Veteran reported that he had an old injury to his foot in the 1950s; he had had several operations on the foot and had persistent foot pain.  He reported having some aching and tenderness over the back over the years; he stated that he had a previous back problem that had gotten worse with time and with the aging process.  He reported increased amounts of pain, soreness, and tenderness across the lumbar spine, with difficulty standing, walking, and getting around.  He used one crutch as a cane.  X-rays showed degenerative disk disease, arthritis, and stenosis of the lumbar spine.  Following a physical examination, the diagnoses included arthritis, degenerative joint disease, and spinal stenosis of the lumbar spine.  The examiner opined that it is less likely than not that the Veteran's current arthritis, degenerative disk disease, and stenosis are related to his foot; the examiner explained that this is due to the remote nature of the injury and a natural occurring phenomenon, so it is less likely than not related to his foot and more likely than not a natural occurring phenomenon.

In a February 2012 statement, a VA podiatrist noted that when the Veteran was last seen (in December 2011), neuropathy and sciatica were diagnosed.  He opined that it is likely that the neuropathy or sciatica was caused by the 3rd metatarsal fracture. 

VA treatment records show ongoing treatment for a low back disability.  On February 2013 VA treatment, the Veteran reported a dull aching low back pain that radiated down the back of the leg.  On June 2013 VA treatment, the assessment was lumbar canal stenosis with neurogenic claudication that follows the L5 nerve root.

Claim to Reopen

Because service connection for [lumbar] disc disease was denied in August 2006 based essentially on a finding that such disability unrelated service, for evidence to be new and material in this matter, it would have to relate to that unestablished fact.   The new evidence received since the August 2006 Board decision includes a February 2012 statement by a VA podiatrist relating the Veteran's sciatica to his service-connected residuals of a metatarsal fracture sustained in service.  This evidence is new and addresses the unestablished fact needed to substantiate the Veteran's claim; therefore, it is both new and material.  Accordingly, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the claim of service connection for a back disability may be reopened.

De novo review of the claim is discussed in the remand below.   

Right First Metatarsal Disability

It is not in dispute that the Veteran has a right great toe disability; such disability is amply documented in the record, including in the report of the March 2012 VA examination.  It is also well-documented in the record that during service the Veteran was involved in a motor vehicle accident that resulted in a right foot injury; he has established service connection for residuals of a right 3rd metatarsal fracture.  What remains necessary to establish service connection for the right first metatarsal disability is evidence of a nexus between such disability and his service/injury therein or the already service-connected residuals of a right 3rd metatarsal fracture.  

As a right first metatarsal disability is not shown by the record to have been manifested in service or at any time soon thereafter, service connection for such disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for any right great toe arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  In the absence of evidence of a chronic first metatarsal disability in service or continuity of related complaints since, the matter of a nexus between a current such disability and remote service/an injury therein becomes a medical question beyond the scope of lay observation.  

On March 2012 VA examination, the examiner opined that due to the length of time and history of gout with surgery on the Veteran's right first metatarsal, it is less likely than not that his great toe problem is related to his fracture of the third metatarsal.  

On July 2013 VA foot examination pursuant to the Board's remand, the examiner stated that it was difficult to separate the multiple operations on the Veteran's right foot from the service-connected post-operative third metatarsal fracture (in essence suggesting that right first metatarsal disability and the service connected residuals of right 3rd metatarsal fracture are related).  

Notably, in January 2008 the Veteran's private provider (Dr. Kimmel) opined that, with the high velocity impact that usually occurs in motor vehicle accidents, it appeared that the Veteran's fractures were comminuted at the metatarsals and not healed, and in February 2012 a VA podiatrist opined that the Veteran's continued foot pain and hallux rigidus are, more likely than not, related to the surgeries of 2007, which were performed due to continuing foot pain for injuries sustained in a car accident during service in 1956 (relating the current right first metatarsal disability ultimately to an injury in service).  

Resolving reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board finds that the overall record shows that the Veteran's right first metatarsal disability in service shares (with his already service-connected right 3rd metatarsal injury residuals) the etiology of a motor vehicle accident in service, and that service connection for a right first metatarsal disability is warranted.


ORDER

The appeal to reopen a claim of service connection for back disability is granted.

Service connection for a right first metatarsal disability is granted.


REMAND

The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.

The Board finds that the matters of service connection for back disability, a right hip disability, and a psychiatric disability must each be remanded for evidentiary development.  The Veteran has alternately claimed that these disabilities are related (secondary) to his service-connected residuals of a fractured right third metatarsal.  Under 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

As noted above, on October 2010 VA examination, the examiner opined that it is less likely than not that the Veteran's current arthritis, degenerative disk disease, and stenosis are related to his foot; the examiner explained that this is due to the remote nature of the injury and a natural occurring phenomenon, so it is less likely than not related to his foot and more likely than not a natural occurring phenomenon.  The Veteran thereafter submitted a medical statement by a VA podiatrist relating his back disability to his service-connected foot disability.  These opinions must be reconciled.  The Board notes that neither of these opinions is adequate for rating purposes.  The podiatrist's opinion lacks rationale.   The October 2010 VA examiner's opinion cites to the remoteness of the injury in service as supporting the opinion given; the Board observes that the remoteness of an injury does not (to a layperson) appear to have bearing on a theory of entitlement essentially to the effect that an abnormal gait due to injury in service caused current lumbar disc pathology.   

The Board also notes that a preliminary de novo review of the service connection for a back disability claim revealed some further medical questions that are unanswered by the current medical evidence.  Specifically, the low back disability has been attributed to injuries sustained in a 1989 (i.e., postservice) motor vehicle accident.  However, X-rays of the Veteran's low back at that time were interpreted as showing marked degenerative changes (emphasis added); there is no explanation in the medical evidence of record for the finding of marked degenerative changes so soon after the trauma (which did not involve low back dislocation or fracture).  Furthermore the VA examiner identified the arthritis, degenerative disc disease, and stenosis found as a naturally occurring phenomenon.  Such a broad generalization should at least be accompanied by citation to supporting medical literature.  Finally, the medical opinions in the record do not adequately address whether the Veteran's back disability was aggravated by his service-connected foot disabilities.   

Regarding the right hip disability, on October 2010 VA examination, the examiner opined that since the Veteran has arthritis in both hips, it is not likely related to his foot but rather to natural age progression.  This rationale does not adequately explain why an altered gait due to a foot disability (if shown) would not impact on disability of either one or both hips.  The examiner did not specifically address whether the Veteran's service-connected residuals of a right third fractured metatarsal aggravated a right hip disability.  

On April 2014 VA examination, the examiner opined that it is not as least as likely as not that the Veteran's other specified depressive disorder and any current anxiety symptoms are proximately due to or a direct result of the residuals of his service-connected fractured third metatarsal of the right foot.  The examiner noted that, although the Veteran cited the pain from his service-connected foot injury as one cause of his depression, he had other post-military injuries (including a 1989 car accident) that he had previously noted as the cause of his pain.  Notably, the examiner opined that the Veteran's depression is likely based on multiple causes, including childhood depression, his response to pain, feelings about his erectile disorder, and loneliness.  Given that pain from physical disabilities has been identified as a cause of the Veteran's depression and that he has other claims of service connection (for disability causing pain and other problems) pending, the opinion regarding whether service connected disability was an etiological factor for the development of depression was premature.  The Board notes that the VA examiner did not specifically address whether any increase in severity of depression is proximately due to or the result of a service-connected disability.  Consequently, another examination (after all other service connection claims are resolved) to determine the etiology of the Veteran's psychiatric disability/depression is necessary.   

Additionally, updated records of any VA treatment the Veteran may have received for the disabilities at issue are constructively of record, and must be secured.  

Furthermore, the matter of entitlement to a temporary total rating for convalescence following the 2009 surgery is inextricably intertwined with the service connection claim for a right first metatarsal disability, and consideration of that matter must be deferred pending resolution of that service connection claim.  Similarly, the matter of entitlement to a TDIU rating is inextricably intertwined with the service connection claims on appeal, and consideration of that matter must be deferred pending resolution of the service connection claims.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for association with the record copies of the complete updated clinical records (those not already associated with the record) of all VA treatment the Veteran has received for the disabilities at issue.  

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the likely etiology of his back and right hip disabilities, and in particular whether or not each is related to (was caused or aggravated by) his service-connected residuals of a right third metatarsal fracture and/or his right first metatarsal disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) What is the most likely etiology for the Veteran's back and right hip disabilities?  Specifically, is it at least as likely as not (a 50% or greater probability) that either was (i) caused or (ii) aggravated by (increased in severity due to) his service-connected right [now] first and third metatarsal disabilities, to include as due to the 2007 right foot surgery.  [The opinion must address aggravation.]

b)  If the opinion is to the effect that the residuals of right first and third metatarsal fractures did not cause, but aggravated, the disabilities of the back and right hip, the examiner should also specify, so far as possible, the degree of each disability (pathology/impairment) resulting from such aggravation.  

The examiner must explain the rationale for all opinions.  

3.  The AOJ should then readjudicate the claims of service connection for low back and right hip disabilities.
4.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the likely etiology of his psychiatric disability, and in particular whether or not it is related to (was caused or aggravated by) his service-connected disabilities (the AOJ should advise the examiner of all of their determinations on the Veteran's service connection claims).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) What is the most likely etiology for the Veteran's psychiatric disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities (to include any surgical treatment)?  [The opinion must address aggravation.]

b)  If the opinion is to the effect that a service connected disability did not cause, but aggravated, the psychiatric disability, the examiner should also specify, so far as possible, the degree of psychiatric disability (pathology/impairment) resulting from such aggravation.  

The examiner must explain the rationale for all opinions.  

5.  The AOJ should then review the record and readjudicate the remaining claims on appeal (including the entitlement to a temporary total rating for convalescence following surgery and for a TDIU rating) in light of the determinations on the service connection claims.   If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


